Citation Nr: 1042897	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.R.


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1976.

This appeal arises from December 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the Veteran's 
petition to reopen his claim for service connection for PTSD on 
the basis of new and material evidence.

In August 2007, however, the Board determined that new and 
material evidence had been received to reopen the Veteran's claim 
for service connection for PTSD.  Rather than adjudicating the 
claim on the merits, however, the Board remanded the case to the 
RO for further development.  Part of that development included a 
request, through official sources, for verification of the 
Veteran's claimed in-service stressors.  Since this was not 
accomplished, the Board remanded the case again in March 2008 to 
the RO, via the Appeals Management Center (AMC), in Washington, 
DC.  The case was subsequently returned to the Board for further 
appellate review,

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board's March 2008 remand directives instructed the RO/AMC to 
contact the U.S. Marine Corps Historical Center (MCHC), for 
assistance in verifying the Veteran's alleged in-service 
stressors, identified as: (1) a hand grenade accident involving 
Cpl T. M. S., in either July 1974 or July 1975; and (2) the 
drowning of G. L. in July 1975.  Upon doing so, the AMC was 
referred to the National Archives and Records (NARA) to obtain 
the requested information

In correspondence dated March 2009, the AMC requested this 
information from NAR and in an April 2009 letter, NARA responded 
that they "were not able to locate the incidents that you cited 
in your letter in the command chronologies of the 32nd Marine 
Amphibious Unit.  This is in part because the 32nd Marine 
Amphibious Unit was established in early 1974 and was diabandeded 
[sic], according [to] the command chronologies, on April 16, 
1975."  NARA then added that "the 32nd Marine Amphibious Unit 
was composed of several detached marine units; if you can provide 
which component [the Veteran] was assigned to perhaps we can 
locate these incidents also assuming that the casualties were 
also part of [the Veteran's] unit." 

In correspondence dated June 2009, the AMC again requested this 
information from NARA, but did not provide any additional 
clarifying information, as requested.  In a June 2009 letter, 
NARA issued the following response to the AMC's request: "Our 
previous response in this matter (dated April 27, 2009;copy 
enclosed) requested additional clarifying information about the 
unit in which [the Veteran] served.  Your most recent request, 
although different from your original request, did not provide 
any additional clarifying information.  Regret we cannot assist 
you in this matter." 

In a Post-Remand Brief, the Veteran's representative argued that 
the case should be remanded again because VA failed to fulfill 
its duty to assist the Veteran by not asking him to clarify the 
component of his unit to which he was assigned so that his 
alleged in-service stressors can be properly researched.  The 
Board agrees.  It is also noteworthy that in testimony before the 
Board in October 2010 the Veteran identified his unit as the 
"32nd Marine Weapons Division," but that is still to large of a 
unit to permit a search for information to verify the stressful 
incidents related by the Veteran.  

Next, additional developed is also required since the Veteran has 
recently alleged at his October 2010 Board hearing that his PTSD 
may be due to instances of personal assault, i.e., being beaten 
by his drill sergeant on various occasions during basic training.  
If, as here, the claim for PTSD is based on an alleged personal 
assault, then evidence from sources other than the Veteran's 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals or physicians; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it received to an appropriate mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, 
provided "guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a personal 
assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor 
such as lay statements describing episodes of depression; panic 
attacks or anxiety but no identifiable reasons for the episodes; 
visits to medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or civilian 
authority.  The Manual also lists behaviors such as requests for 
change of military occupational specialty (MOS) or duty 
assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of over-
the-counter medications, unexplained economic or social behavior 
changes, and breakup of a primary relationship as possibly 
indicative of a personal assault, provided that such changes 
occurred at the time of the incident.  The Court has also held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  YR 
v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 
272.

As such, VA will not deny a PTSD claim that is based on a 
personal assault without first advising the Veteran that evidence 
from sources other than his service records or evidence of 
behavioral changes may constitute credible supporting evidence of 
the stressor in allowing him the opportunity to furnish this type 
of evidence or advise VA of potential sources of such evidence.  
In this case, however, the Veteran has not received this required 
notice.  Therefore, the AMC must issue a proper notice letter to 
him explaining the evidence necessary to corroborate a stressor 
during service to support his claim for service connection for 
PTSD based on a personal assault, pursuant to 38 C.F.R. § 
3.304(f)(3).  This requirement is consistent with the duty to 
inform him of the information and evidence needed to substantiate 
his claim.  See 38 C.F.R. § 3.159(c).

Finally, in the event that any claimed stressor can be verified, 
the remaining question of whether the Veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of PTSD is 
a medical question that must answered by qualified medical 
personnel.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, if an alleged stressor is verified, the Veteran should 
be afforded a VA psychiatric examination to determine whether he 
has PTSD, and if so, whether it is related to a verified stressor 
in service.  See 38 U.S.C.A. § 5103A(d)(1)(2).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with the claim raised at his BVA 
hearing for service connection for PTSD 
based on personal assault.

2.  Provide the Veteran another opportunity 
to submit a comprehensive statement 
containing as much detail as possible 
regarding his alleged in-service stressors 
concerning the alleged beatings by his 
drill sear gent.  He should be asked to 
provide specific details, such as the 
dates, locations, detailed descriptions of 
events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  Specifically ask that 
he narrow down his claimed dates for the 
incident in question to a 60-day time 
window.  He is advised that this 
information is necessary to obtain 
supportive evidence of the stressful event 
and that he must be as specific as 
possible.

3.  Also request that the Veteran clarify 
the component of the 32nd Marine Amphibious 
Unit or 32nd Marine Weapons Division to 
which he was assigned in July 1974 and July 
1975.  Following the Veteran's response, 
the RO/AMC should request assistance from 
the appropriate agency in verifying the 
Veteran's alleged in-service stressors, to 
include (i) a hand grenade accident 
involving Cpl T. M. S., in July 1974 or 
July 1975; and (ii) the drowning of G. L. 
in July 1975.  

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
prepare a report detailing the occurrence 
of any specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the Veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
so state in its report.

5.  If, and only if, a stressor has been 
confirmed, the Veteran should be afforded a 
psychiatric examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to determine whether the Veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by the 
record is the cause.  The examiner should 
be instructed that only the verified events 
may be considered as valid stressors.  If 
PTSD is diagnosed, the examiner should 
explain whether and how each of the 
diagnostic criteria is satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  If any other psychiatric 
disorder is diagnosed, the examiner is 
requested to offer an opinion as to whether 
such diagnosis is in any way causally or 
etiologically related to service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

6.  After completion of the necessary 
development, the RO/AMC should then 
readjudicate the issue on appeal, to include 
the Veteran's claim for service connection for 
PTSD base on personal assault.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



